Exhibit AMENDMENT NO. 1 Dated as of February 26, 2008 to AMENDED AND RESTATED CREDIT AGREEMENT Dated as of December 14, 2006 THIS AMENDMENT NO. 1 (“Amendment”) is made as of February 26, 2008 (the “Effective Date”) by and among Franklin Electric Co., Inc., an Indiana corporation (the “Borrower”), the financial institutions listed on the signature pages hereof and JPMorgan Chase Bank, National Association, as Administrative Agent (the “Administrative Agent”), under that certain Credit Agreement dated as of December 14, 2006 by and among the Borrower, the Lenders and the Administrative Agent (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”).Capitalized terms used herein and not otherwise defined herein shall have the respective meanings given to them in the Credit Agreement. WHEREAS, the Borrower has requested that certain modifications be made to the Credit Agreement; WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent have agreed to amend the Credit Agreement on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises set forth above, the terms and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrower, the Lenders party hereto and the Administrative Agent hereby agree to the following amendments to the Credit Agreement. 1.Amendments to Credit Agreement.Effective as of the Effective Date but subject to the satisfaction of the conditions precedent set forth in Section 2 below, the
